Case 4:14-cr-00157-GKF Document 41 Filed in USDC ND/OK on 09/24/20 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF OKLAHOMA

UNITED STATES OF AMERICA,

               Plaintiff,

v.                                                    Case Nos. 14-CR-157-GKF
                                                      Case Nos. 20-CV-476-GKF-JFJ
JOSEPH MICHAEL HUBERT,

               Defendant.


                                           JUDGMENT

        Pursuant to the order entered this date, judgment is hereby entered in favor of plaintiff, the

United States of America, and against defendant, Joseph Michael Hubert, on defendant’s “Request

to Vacate the Conviction and Sentence” which the court construes as a motion under 28 U.S.C. §

2255.

        ENTERED this 24th day of September, 2020.
